REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 8, and 15 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...executing the software update, by the second transport, intermittently with a previous software update, wherein the executing of the software update is performed when the second transport is operated in a minimal traffic environment, and wherein the executing of the previous software version is performed when the second transport is not being operated in the minimal traffic environment.

The claims here recite executing alternate versions of code.  To one of ordinary skill in the art at the time this application was filed, a software “version” is a distinct program, delineated by a version number.  Thus, the Office interprets the limitation in light of the Spec. to mean that the transport is intermittently executing two distinct programs depending on the environment: (P14/51 ¶52 L2: “the transport continues to run the old software version and intermittently use the new updated software [version] in the least potentially problematic situations.”)  This differs from the well-known (and taught by Flaming) idea of feature flags, in which one or more features in a single version of code are toggled on or off.  It would not be obvious to one of ordinary skill in the art to use two different versions of code “intermittently” rather than simply use a single version of code with intermittently executable features controlled by feature flags.  The overhead of managing two distinct versions of code plus the extra storage space required would generally disfavor such a method.  Thus, the use of feature 
These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1-4, 7-11, 14-17, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
16 November 2021